UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6305


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

          v.

CLIFTON DWIGHT LEE, a/k/a Lite,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:08-cr-00041-GEC-1; 7:10-cv-80270-GEC)


Submitted:   June 27, 2013                     Decided:   July 5, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clifton Dwight Lee, Appellant Pro Se.    Donald Ray Wolthuis,
Assistant  United  States  Attorney, Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Clifton      Dwight     Lee   seeks       to    appeal          the   district

court’s orders adopting the recommendations of the magistrate

judge    in   part   and    denying     relief     on    his       28       U.S.C.A.    § 2255

(West Supp. 2013) motion.             The orders are not appealable unless

a   circuit      justice         or    judge      issues       a        certificate           of

appealability.       28 U.S.C. § 2253(c)(1)(B) (2006).                        A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                   28 U.S.C. § 2253(c)(2).

When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists

would    find    that      the      district      court’s      assessment              of    the

constitutional claims is debatable or wrong.                        Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003).           When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states    a   debatable      claim    of    the   denial       of       a    constitutional

right.    Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Lee has not made the requisite showing.                                Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                   We

dispense      with   oral     argument       because         the    facts        and        legal



                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3